DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 6 December 2021.
Claims 1, 6, 7, 8, 9, 11, 16, 17, 18, and 19 have been amended.
Claims 5 and 15 have been canceled.
Claims 1-4, 6-14, and 16-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are insufficient to overcome the 101 rejection previously raised.  This rejection is respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments are sufficient to overcome the art based rejections previously raised.  These rejections are respectfully withdrawn.

Response to Arguments
Applicant’s arguments filed on 6 December 2021 have been fully considered but are not persuasive.
Applicant argues that the amended claims are not abstract, specifically, that CAD data and computer aided simulations are specific to computers and computing and 
The claim recites holding three dimensional CAD data.  The mere storage of design data in a device that shows the relationship does not illustrate a meaningful limit that transforms the claim into a patent eligible invention.  Holding the data and then determining a necessity based on the CAD data does not in any way illustrate a technical or meaningful integration of the computer aided design.  The storage of data is considered insignificant extra solution activity and when reconsidered is well-understood, routine and conventional.  Basing a determination on CAD data does not illustrate how the determination is based on the data nor does it illustrate an integration of actual computer aided design technology.  A person could look at a set of printed data, or a CAD drawing on a computer screen and make a determination of necessity.  There is no limitation that illustrates how the CAD data or any CAD functionality is essential to the ability to execute the claimed functions, thus it does not integrate the claim into a practical application nor does it amount to significantly more.
Making a predicting “by performing a computer-aided engineering simulation” of a model is functionally equivalent to claim that the prediction of a model is made “by a computer”.  There is no integration of specific computer elements to show how the simulation is performed or how the prediction is done in a particular manner, only that it is applied in a computer aided simulation environment.  This is equivalent to mere instructions to implement the abstract idea, making a prediction of a corrosion model, on a computer, the computer or 
Applicant argues that utilizing the CAD data for automatically designing a precise maintenance process flow based on a simulated life is done without requiring a human user to evaluate thousands of dimensions, parameters, life information and interconnections and cannot be practically performed in the mind.  Examiner respectfully disagrees.  This argument is more specific than the limitations set forth in the claim.  There is no indication of automated functionality that is executed in a manner precluding human interaction.  The claim does not necessarily require thousands of data points to be evaluated, nor would the sheer size of the data or the complexity of the calculations take the claims out of an abstract grouping when they are merely applied “by a computer”.  The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the additional of a machine to impose a meaningful limit on the scope of the claim, it must play a significant part in permitting the claimed methodology to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieve more quickly, i.e. through the use of a computer to perform calculations.  
The 101 rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1 and 11 recite a device and method configured to perform a series of steps including predicting the remaining life using a corrosion model, specifying a target pipe based on life information, extracting a maintenance range, determining necessity, generating a flow defining an order of processes, evaluating workability, calculating work time, extracting a range by determining a state by selecting an element, determining necessity, determining a size and weight.  These limitations, as drafted, set forth a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or with the assistance of pen and paper. But for the processor, storage device and connected interface language, the claim encompasses a user simply making a series of observations and evaluations (i.e. making a prediction, specifying, extracting, determining, generating a flow defining the order, evaluating workability calculating work time, extracting a data range by choosing an element, determining necessity and determining size and weight) in the mind. A prediction based on a model or using a model can also be considered complex math, where mathematical relationships are utilized to determine a predictive value. The mere nominal recitation of a generic computer environment or that complex math is done “by a computer aided engineering simulation” illustrates merely applying the concept by a computer and does not take the claim limitations out of the abstract 
This judicial exception is not integrated into a practical application.  The claims recite additional elements including a device comprising a processor, storage device, and connected interface.  The ‘holding’ of configuration information and CAD data and outputs that present the range, flow and time are recited at a high level of generality and amount to mere data gathering, storage and transmission/output, which are forms of insignificant extra solution activity. The device comprising a processor, storage device and connected interface configured to perform the other claimed steps, including making a prediction, are also recited at a high level of generality and merely automate the claimed observations and evaluations functions.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional element is no more than mere instructions to apply the exception using the generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B and does not provide an inventive concept.
For the storing or holding of information and CAD data and outputting/displaying steps that were considered extra solution activity in step 2A, 
Claims 2-4, 6-10, 12-14 and 16-20 are dependent upon claims 1 and 11, include all of the limitations of the independent claims and therefore recite the same abstract ideas.  The claims recite additional limitations that narrow the abstract idea by setting forth additional observation and evaluation mental process steps, including evaluating cost, selecting an optimal flow, defining an order, describing the order relationship, extracting constraints, determining necessity using constraints, determining workability, describing other constraints, evaluating cost, profit and determining quality.  The claims further include mathematical formulas and a limitation for a certain method of organizing human activity that includes generating a schedule, which illustrates a set of rules or procedures for organizing relations or interactions between people such as workers, materials and equipment resources.  The additional storage and output functions do not integrate the abstract idea into a practical application nor do they amount to significantly more according to the same rationale set forth and applied to the independent claims.


Allowable Subject Matter
Claims 1-4, 6-14, and 16-20 are considered allowable over the prior art if rewritten in independent form in a manner that overcomes the 101 rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623